 BANCO CREDITO Y AHORRO PONCENO397Banco Creditoy Ahorro PoncenoandInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,District Lodge3 of PuertoRico,AFL-CIO. Case 24-CA-2347September 12, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAUpon a charge filed by International Brother-hoodofBoilermakers,IronShipbuilders,Blacksmiths, Forgers and Helpers, District Lodge3 of Puerto Rico, AFL-CIO, herein called theUnion, the General Counsel for the National LaborRelations Board, by the Regional Director for Re-gion 24, issued a complaint dated May 18, 1967,against Banco Credito y Ahorro Ponceno, hereincalledRespondent, alleging that the Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, Series 8, as amended. Copies of thecharge and of the complaint and notice of hearingwere duly served upon the Respondent and theUnion.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on February1, 1967, the Regional Director for Region 24 cer-tified the Union as the collective-bargaining agentof the Respondent's employees in the unit foundappropriate,' which action was subsequently con-firmed by the Board, and that, since on or aboutMarch 31, 1967, the Respondent has failed orrefused to recognize and bargain with the Union asthe exclusive bargaining agent of the employees attheRespondent'sArecibo branch, although theUnion has requested and is requesting it to do so.On June 5, 1967, the Respondent filed its answer,denying the commission of the unfair labor prac-tices alleged, and presenting an affirmative defenseto the allegations.On June 13, 1967, the General Counsel filed withthe Board a motion to strike portions of the Respond-ent'sanswer and for summary judgment, sub-mitting, in-effect, that the Respondent's answer, in-cluding its affirmative defense, raised no issueswhich have not been previously litigated in the priorrepresentation case (Case 24-RC-2882) and, there-fore, that an order should be issued striking certainportions of the Respondent's answer, namely, its af-firmative defense, finding all allegations of the com-plaint to be true, and granting his motion for sum-mary judgment. The General Counsel furthermoved that prior to, and without the necessity of ahearing, the Board issue a decision against theRespondent containing findings of fact and conclu-sions of law in accordance with the allegations ofthe complaint, and an order remedying the unfairlabor practices so found. Thereafter, on June 19,1967, the Board issued an order transferring theproceeding to the Board and a notice to show cause,on or before July 3, 1967, why the General Coun-sel'smotion to strike portions of Respondent'sanswer and for summary judgment should not begranted. On July 12, 1967, the Respondent filed anopposition to General Counsel's motion to strikeportions of Respondent's answer and for summaryjudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion to Strike Portions ofRespondent's Answer and for Summary JudgmentIn its opposition to the General Counsel's motionto strike portions of Respondent's answer and forsummary judgment, the Respondent contends, insubstance, that it is entitled to have a hearing beforea Trial Examiner with respect to (1) allegations ofthe complaint pertaining to its refusal to bargain,which, it-is stated, are based in part on nonauthen-ticated documents and thus are legally insufficientto support a motion for summary judgment, and (2)its affirmative defenses that the unit is inappropriateand that its objections to the election should eitherhave been sustained or resolved after a hearing. Wefind these contentions to be without merit. As to(1),we are satisfied that the allegations of the com-plaint with respect to 'the Respondent's refusal tobargain are amply supported,2 and as to (2), the'Supplemental Decisionand Certificationof Representative issuedFebruary 1, 1967, in Case 24-RC-2882 (not published in NLRBvolumes).2The Respondent contended with respect to the written documentssubmitted by the General Counsel in support of the complaint (1) that aphotostatic copy of a letter from the Respondent Employer to the editorof the San Juan Star newspaper dated February 10, 1967, and appearingon page 10 of that newspaper on February 21, 1967, had not been authen-ticated by the General Counsel, (2) that a photostatic copy of an Englishtranslation of a letter from the Respondent Employer to the Union datedMarch 31, 1967, had likewise not been authenticated; and (3) that a letterfrom the Respondent Employer to the Union dated April 21, 1967,though admittedly signed by the Respondent's assistant executive vice-president,did not constitute a refusal to bargain.We note that the Respondent's technicalobjectionsregarding authenti-cation of two documents are not accompanied by any claim that the docu-ments are incorrect In any event,the Respondent's refusal to bargain isfully established by the following documents, which have not been chal-lenged by the Respondent:(]) the Union's letter of April 5, 1967, inresponse to the Respondent's aforesaid letter of March 31, 1967, stating,in pertinent part, that "I acknowledge receipt of your letter dated March31, 1967, refusing to negotiate the collective-bargaining agreement for theBank's branch in Arecibo [P.R], alleging that the unit that the Board cer-tified is not appropriate for the purposes of collective bargaining," and (2)the Respondent's aforesaid letter to the Union dated April 21, 1967, inanswer to the Union's April 5 letter, stating that "Due to the nature of ouroperations, no branch of this bank can be considered as a nucleusseparatedfrom the whole The employees of the AreciboBranch con-stitute solely one fraction of the organism of the institution taken as awhole.It is for this reason that we have been forced to take thepositionyou alreadyknow regarding said branch."167 NLRB No. 52 398DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's affirmative defenses are merely at-tempts to relitigate matters decided by the Board inthe prior representation proceeding.The record before us establishes that pursuant tothe Board's Decision and Direction of Electiondated September 30, 1966,3 a secret-ballot elec-tion was conducted among the employees at theRespondent's Arecibo branch, bank under the su-pervision of theRegionalDirector for Region 24,on October 27, 1966, in which, of approximately 24eligible voters, 23 cast valid ballots, of which 19were for the Union herein, none for the Union deempleados de Oficinas de Bancos y Financieras,afiliada a Office and Professional Employees Inter-nationalUnion, AFL-CIO, 4 against the participat-ing labor organizations, with , I challenged ballot.The challenged ballot was not determinative of theelectionresults. Thereafter, on November 4, 1966,the Employer filed timely objections to conduct af-fecting the results of the election. After an adminis-trative investigation, theRegionalDirector, onFebruary 1, 1967, issued a Supplemental Decisionand Certification of Representative, in which herecommended that the Employer's objections beoverruled in their entirety, and thereupon issued aCertification of Representative to the Union hereinas exclusive bargaining representative of the Em-ployer's employees. The Employer's request forreview of the Regional Director's decision was de-nied by the Board on March 15, 1967.On March 15 and 28, and April 5, 1967, theUnion addressed letters to the Respondentrequesting negotiations for a contract to cover theRespondent's employees at its Arecibo branchbank. In response to these requests, the Respond-ent, by letters dated March 31 and April 21, 1967,advised that it would not negotiate with the Unionbecause it considered the Board's unit determina-tion to be erroneous.4We find no merit in the Respondent's contentionthat the requestedunit was inappropriate. It is wellestablished that, in the absence of newly discoveredor previously unavailable evidence, a respondent isnot entitled to relitigate in a Section 8(a)(5)proceedingissueswhich were or could have beenraised in a related representation proceeding.5As all material issues have been previously de-cided by the Board, or stand admitted by the failureof the Respondent to properly controvert the aver-ments of the General Counsel's motion, there areno matters requiring a hearing before a Trial Ex-aminer.Accordingly, the General Counsel's motionto strike portions of Respondent's answer and forsummary judgment is granted. On the basis of therecord before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a corporation duly organized andexisting under the banking laws of the Common-wealth of Puerto Rico, and is engaged in a commer-cial and general banking business on the island ofPuertoRico,where it operates 29 bankingestablishments. During the past year, in the courseand conduct of its banking operations in the Com-monwealth of Puerto Rico, the Respondentreceived moneys and credits valued in excess of$50,000, which were sent directly to its banking of-fices in Puerto Rico from points located outside theCommonwealth of Puerto Rico. During the sameperiod, it furnished moneys and credits and bankingservices valued in excess of $50,000 to persons andfirms engaged in interstate commerce. Its gross an-nual income from its banking business is in excessof $50,000.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction herein.6II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers,District Lodge 3 of Puerto Rico, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein, the following em-ployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning of the Act:All employees employed by the Employer atArecibo, Puerto Rico, including accountants,secretary to manager, paying and receiving tel-lers, loan interviewers, bookkeeping machineoperators, senior utility clerks, senior account-ing clerks, current accounts clerks, senior col-lection clerks, collectors, janitors, accountingclerks, executive secretary, senior current ac-3 160 NLRB 1504The Apnl 21letter alone wouldsufficientlyestablish the Respond-ent's refusal to bargain in these circumstancesSee fn. 2 aboveSPittsburghPlateGlassCompany v N L R B,313 U S 1466We note that the Board asserted jurisdiction over the Respondent inthe related representation proceeding SeeBancoCreduo yAhorro Pon-ceno,160 NLRB 1504 BANCO CREDITO Y AHORRO PONCENO399counts clerks, proof machine operators, andexchange clerks, but excluding executive,professionalpersonnel,managers,sub-managers, guards, and supervisors as definedin the Act.2.The certificationOn October 27, 1966, a majority of the em-ployees of the Respondent in said unit, in a secretelection conducted under the supervision of the Re-gionalDirector for Region 24, designated theUnion as their representative for the purpose of col-lective bargaining with the Respondent. On Febru-ary 1, 1967, the Regional Director for Region 24certified theUnion as the collective-bargainingrepresentative of the employees in said unit. TheBoard denied Respondent's request for review ofthe certification, and the Union continues to besuch representative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about March 15, 1967, andcontinuing to date, the Union has requested and isrequesting the Respondent to bargain collectivelywith it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. Since on or about March 31, 1967,and continuing to date, the Respondent did refuse,and continues to refuse, to bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of all the employees in said unit.We find thatthe Union has been at all times sinceFebruary 1, 1967, and now is the exclusive bargain-ing representative of all the employees in the above-described unit, within the meaning of Section 9(a)of the Act. We further find that the Respondent has,since on or about March 31, 1967, refused to bar-gain collectively with the Union as the exclusivebargaining representative of its employees in the ap-propriateunit,and that, by such refusal, theRespondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with itsoperations described in section I, above, have aclose, intimate,and substantial relationship totrade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.tion 8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Banco Credito Y Ahorro Ponceno is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Hel-pers,District Lodge 3 of Puerto Rico, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.All employees employed by the Employer atArecibo, Puerto Rico, including accountants, secre-tary to manager, paying and receiving tellers, loaninterviewers,bookkeepingmachineoperators,senior utility clerks, senior accounting clerks, cur-rent accounts clerks, senior collection clerks, col-lectors, janitors, accounting clerks, executive secre-tary, senior current accounts clerks, proof machineoperators, and exchange clerks, but excluding ex-ecutive, professional personnel,managers, sub-managers, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.Since February 1, 1967, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5.By refusing on or about March 31, 1967, andat all timesthereafter,to bargaincollectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof the Respondent in the aforesaid unit,the Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interferingwith,restraining,and coercing itsemployees in the exercise of the rights guaranteedto them in Section 7 of the Act, and has thereby en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational Labor 400DECISIONS OF NATIONALRelations Board hereby orders that the Respond-ent, BancoCredito y Ahorro Ponceno, Arecibo,Puerto Rico, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms and con-ditions of employment, with International Brother-hoodofBoilermakers,IronShipbuilders,Blacksmiths, Forgers and Helpers, District Lodge3 of Puerto Rico, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All employees employed by the Employer atArecibo, Puerto Rico, including accountants,secretary to manager, paying and receiving tel-lers, loan interviewers, bookkeeping machineoperators, senior utility clerks, senior account-ing clerks, current accounts clerks, senior col-lection clerks, collectors, janitors, accountingclerks, executive secretary, senior current ac-counts clerks, proof machine operators, andexchange clerks, but excluding executive,professionalpersonnel,managers,sub-managers,guards, and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Post at its Arecibo, Puerto Rico, place ofbusiness, copies of the attached notice marked"Appendix."7 Copies of said notice, to be furnishedby the Regional Director for Region 24, after beingduly signed by the Respondent's representative,shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director for Region 24,in writing, within 10 days from the date of this Deci-sion and Order, what steps the Respondent hastaken to comply herewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder," the words"a Decree of the United States Court of Appeals, En-forcing andOrder."LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith InternationalBrotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forg-ers and Helpers, District Lodge 3 of PuertoRico, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represen-tative of all our employees in the bargainingunit described below with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingisreached, embody such understanding in asigned agreement.The bargainingunit is:All employees employed by the Em-ployer at Arecibo, Puerto Rico, includingaccountants, secretary to manager, payingand receiving tellers, loan interviewers,bookkeepingmachine operators, seniorutilityclerks, senior accounting clerks,current accounts clerks, senior collectionclerks,collectors, janitors,accountingclerks, executive secretary, senior currentaccounts clerks, proof machine operators,and exchange clerks, but excluding execu-tive,professionalpersonnel,managers,submanagers, guards, and supervisors asdefined in the Act.BANCO CREDITO YAHORRO PONCENO(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 7th Floor, El Hato Rey Building, 255 Poncede Leon Avenue, Hato Rey, Puerto Rico 00919,Telephone 765-1125.